      Case 4:18-cv-00309-RH-MJF Document 18 Filed 07/01/20 Page 1 of 9
                                                                           Page 1 of 9


          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION



ERIC MICHAEL CRAPSER,

              Petitioner,

v.                                           CASE NO. 4:18cv309-RH-MJF

MARK S. INCH,

              Respondent.

_________________________________/


                  ORDER DENYING THE PETITION AND
              GRANTING A CERTIFICATE OF APPEALABILITY


      By petition for a writ of habeas corpus under 28 U.S.C. § 2254, Eric Michael

Crapser challenges his state-court conviction on two counts arising from separate

acts of alleged sexual abuse of a seven-year-old. The first count charged sexual

battery, but the jury convicted Mr. Crapser only of the lesser included offense of

battery. The second count charged, and the jury convicted Mr. Crapser of, lewd

and lascivious molestation. A lesser-included-offense instruction was not given on

that count.




Case No. 4:18cv309-RH-MJF
      Case 4:18-cv-00309-RH-MJF Document 18 Filed 07/01/20 Page 2 of 9
                                                                            Page 2 of 9


      The petition asserts three claims and is before the court on the magistrate

judge’s report and recommendation, ECF No. 14, and the objections, ECF No. 17.

I have reviewed de novo the issues raised by the objections.

                                          I

      A federal habeas court may set aside a state court’s ruling on the merits of a

petitioner’s claim only if the ruling “was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme

Court of the United States,” or if the ruling “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d)(1)-(2). A long and ever-growing line of cases

addresses these standards. See, e.g., Harrington v. Richter, 562 U.S. 86 (2011);

Williams v. Taylor, 529 U.S. 362 (2000); Morris v. Sec’y, Dep’t of Corr., 677 F.3d

1117 (11th Cir. 2012). No purpose would be served by repeating here all the

analysis set out in the many cases.

                                          II

      Mr. Crapser challenges the state court’s denial of his Fourth Amendment

motion to suppress an incriminating note that officers found on a counter in Mr.

Crapser’s home at the time of his arrest. Officers were lawfully in the home, but

Mr. Crapser says an officer picked up the note before reading it. Mr. Crapser says

picking up the note was a seizure of it, and that the plain-view doctrine does not

Case No. 4:18cv309-RH-MJF
      Case 4:18-cv-00309-RH-MJF Document 18 Filed 07/01/20 Page 3 of 9
                                                                              Page 3 of 9


authorize seizure of property not recognized at the time of the seizure to be

incriminating or otherwise subject to seizure. For this he relies on cases including

Minnesota v. Dickerson, 508 U.S. 378-79 (1993).

      The respondent says this claim is foreclosed by Stone v. Powell, 428 U.S.

465 (1976). There the Court held that a federal habeas petitioner cannot obtain

relief based on the Fourth Amendment exclusionary rule if the petitioner had a full

and fair opportunity to litigate the issue in state court. Mr. Crapser says the state

courts did not provide a full and fair opportunity to litigate the issue—that the trial

court made no finding on whether the note was seized before its incriminating

nature was known, and that the appellate court did not speak to the issue at all.

      Mr. Crapser’s argument fails for two reasons.

      First, the record refutes Mr. Crapser’s claim that an officer picked up the

note before recognizing its evidentiary value. The officer’s uncontradicted

testimony was that she began reading the note while the note was in its original

position on the counter and that she promptly recognized the note’s evidentiary

value—that she recognized the note’s evidentiary value without moving it. ECF

No. 11-5 at 62-65. The trial court did not explicitly find that the officer began

reading the note before moving it, but the court plainly credited the officer’s

testimony. The implicit finding that the officer recognized the note’s evidentiary

value before moving it was fully supported by the record.

Case No. 4:18cv309-RH-MJF
      Case 4:18-cv-00309-RH-MJF Document 18 Filed 07/01/20 Page 4 of 9
                                                                              Page 4 of 9


      Second, the trial court conducted a hearing, considered the evidence and

relevant authorities with care, and ruled that the officer could properly read the

note under the plain-view doctrine. The court thus provided a full and fair

opportunity to litigate the suppression issue. Mr. Crapser lost not because the trial

court missed an issue but because the trial court rejected Mr. Crapser’s claim on

the merits. The ruling was not contrary to, and did not involve an unreasonable

application of, clearly established federal law, and the ruling was not based on an

unreasonable determination of the facts in light of the state-court record.

      In sum, the suppression claim is foreclosed by Stone v. Powell and would

fail on the merits anyway.

                                          III

      Mr. Crapser says he was denied due process because the trial court excluded

evidence of a different man’s alleged sexual battery of the child victim. But the

proffered evidence was only the inadmissible hearsay testimony of officers to

whom the alleged battery was reported, not testimony of anyone with personal

knowledge. The testimony was properly excluded. And even more clearly, its

exclusion was not contrary to, and did not involve the unreasonable application of,

clearly established federal law.




Case No. 4:18cv309-RH-MJF
      Case 4:18-cv-00309-RH-MJF Document 18 Filed 07/01/20 Page 5 of 9
                                                                             Page 5 of 9


                                           IV

      Mr. Crapser says his attorney rendered ineffective assistance by failing to

request a lesser-included-offense instruction on count two. To prevail on an

ineffective-assistance claim, a defendant must show both deficient performance

and prejudice. See Strickland v. Washington, 466 U.S. 668, 687 (1984). Prejudice

is an effect “sufficient to undermine confidence in the outcome.” Strickland, 466

U.S. at 694.

      Mr. Crapser says his attorney had no strategic reason for not requesting a

lesser-included instruction on count two—that the attorney just overlooked the

issue. The record supports the assertion. This might well have been deficient

performance. Mr. Crapser says it was also prejudicial—that had there been such an

instruction, the jury likely would have convicted Mr. Crapser of a lesser included

offense on count two, just as it did on count one. This is by no means certain, but it

is at least plausible. This was a close case.

      In asserting there was no prejudice, the respondent relies on Sanders v. State,

946 So. 2d 953 (Fla. 2006). There the Florida Supreme Court held that the failure

to instruct on a lesser included offense is never prejudicial if the jury convicts on

the greater offense. But Sanders is not binding in federal court. And while Sanders

makes sense in theory—a conviction on the greater offense necessarily means the

offense was proved beyond a reasonable doubt, making a conviction on only a

Case No. 4:18cv309-RH-MJF
       Case 4:18-cv-00309-RH-MJF Document 18 Filed 07/01/20 Page 6 of 9
                                                                              Page 6 of 9


lesser offense improper—the theory does not always hold true in real life. Trials

occur in real life. Attorneys are expected to render effective assistance not just in

theory but in real life.

       The respondent also relies on Strickland’s statement that a court should

“presume” a jury acted according to law. 466 U.S. at 694-95. Mr. Crapser’s theory

is that this jury did not act according to law on count one—that the evidence

showed he was either guilty of sexual battery or not guilty of anything at all, but

the jury convicted him of battery. Mr. Crapser asserts that if given the chance, the

jury would have returned an equivalent verdict on count two.

       On collateral review, after a hearing, the state trial court resolved the

prejudice issue in the state’s favor, concluding both that Sanders is controlling and

that, in any event, an instruction on battery—the lesser included offense on count

one—would have been improper. The appellate court affirmed without opinion,

making the trial court’s reasoning the proper subject of review in this court. See

Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

       The trial court did not fully explain Strickland’s prejudice standard—a

petitioner need only show an effect sufficient to undermine confidence in the

outcome—but the court did cite Strickland. Whether a battery instruction would

have been proper under Florida law is a close question, see, e.g., Stoffel v. State,

247 So. 3d 89 (Fla. 1st DCA 2018), but the court’s view on this state-law issue is

Case No. 4:18cv309-RH-MJF
       Case 4:18-cv-00309-RH-MJF Document 18 Filed 07/01/20 Page 7 of 9
                                                                              Page 7 of 9


controlling here. Even so, there were other lesser included offenses on which an

instruction would have been proper and almost surely would have been given if

requested. Had this attorney spotted the lesser-included-offense issue and

requested an instruction, this trial might have ended much more favorably for Mr.

Crapser.

       Mr. Crapser’s entitlement to relief on this claim thus turns on the first part

of the state court’s ruling—the ruling that, as a matter of law, failure to instruct on

a lesser included offense can never be prejudicial if the jury convicts on the greater

offense. One could argue both sides of whether the Strickland presumption that a

jury acted according to law is rebuttable and, if so, whether the presumption has

been rebutted here. No Supreme Court ruling resolves the issue. It thus cannot be

said that the state court’s ruling “was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme

Court of the United States.” 28 U.S.C. § 2254(d)(1).

      This order denies relief. But jurists of reason could disagree on this issue, so

this order grants a certificate of appealability.

                                            V

      This order adopts the report and recommendation’s further discussion of

these two claims, to the extent not inconsistent with this order. Mr. Crapser also

asserts a third claim based on the trial court’s evidentiary rulings. That claim is

Case No. 4:18cv309-RH-MJF
         Case 4:18-cv-00309-RH-MJF Document 18 Filed 07/01/20 Page 8 of 9
                                                                             Page 8 of 9


plainly unfounded. This order adopts the report and recommendation’s treatment of

that claim without further discussion.

                                           VI

         Rule 11 of the Rules Governing § 2254 Cases requires a district court to

“issue or deny a certificate of appealability when it enters a final order adverse to

the applicant.” Under 28 U.S.C. § 2253(c)(2), a certificate of appealability may

issue “only if the applicant has made a substantial showing of the denial of a

constitutional right.” See Miller-El v. Cockrell, 537 U.S. 322, 335-38 (2003); Slack

v. McDaniel, 529 U.S. 473, 483-84 (2000); Barefoot v. Estelle, 463 U.S. 880, 893

n.4 (1983); see also Williams v. Taylor, 529 U.S. 362, 402-13 (2000) (setting out

the standards applicable to a § 2254 petition on the merits). As the Court said in

Slack:

            To obtain a COA under § 2253(c), a habeas prisoner must make a
            substantial showing of the denial of a constitutional right, a
            demonstration that, under Barefoot, includes showing that
            reasonable jurists could debate whether (or, for that matter, agree
            that) the petition should have been resolved in a different manner
            or that the issues presented were “ ‘adequate to deserve
            encouragement to proceed further.’ ”

529 U.S. at 483-84 (quoting Barefoot, 463 U.S. at 893 n.4). Further, to obtain a

certificate of appealability when dismissal is based on procedural grounds, a

petitioner must show, “at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

Case No. 4:18cv309-RH-MJF
      Case 4:18-cv-00309-RH-MJF Document 18 Filed 07/01/20 Page 9 of 9
                                                                             Page 9 of 9


that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Id. at 484.

      Mr. Crapser has made the required showing only on the ineffective-

assistance claim based on the failure to request a lesser-included-offense

instruction.

                                           VII

      For the reasons set out above and in the adopted portion of the report and

recommendation,

      IT IS ORDERED:

      1. The report and recommendation is accepted.

      2. The clerk must enter judgment stating, “The petition is denied with

prejudice.”

      3. A certificate of appealability is granted on this issue: whether Mr.

Crapser’s attorney rendered deficient performance by failing to request a lesser-

included-offense instruction on count two and, if so, whether the failure caused

prejudice.

      4. The clerk must close the file.

      SO ORDERED on July 1, 2020.

                                          s/Robert L. Hinkle
                                          United States District Judge


Case No. 4:18cv309-RH-MJF
